Title: To Benjamin Franklin from the Baron de Frey, 1 September 1780
From: Frey, Joseph-Pierre-Charles, baron de
To: Franklin, Benjamin


ExcellenceParis le 1: Sepbre. 1780./.
Je prens la liberté de vous envoier par mon domestique le 20. L’ouis d’or, que V: E: à eû la complaisance de m’avancer. Et en même tems je pris V: E: de vouloir rémettre au porteur les trois L’oan office Certificats de 1000 d’ollr ch’aqune, qu’elle à entre ses mains—
Je conte de partir mardi prochaine pour l’Orient ou Bourdaux pour m’en rétourner en amérique, si V: E à quelques Ordres a me donner je passerois dimanche ou l’unedi a Bassy pour les récevoir. En attendant j’ai l’honneur d’etre avec Respect. di Votre Excellence très humble et très obeissant Serviteur
DE FreÿCapt: au Service desEtas Unis de l’amerique
 
Notation: Frey 1. 7bre. 1780.
